Per Curiam.

Three general conditions must exist to support the issuance of a writ of prohibition: (1) The court or officer against whom it is sought must be about to exercise judicial or quasi-judicial power; (2) the exercise of such power must be unauthorized by law; and (3) it must appear that the refusal of the writ would result in injury for which there is no adequate remedy in the ordinary course of law. State, ex rel. McKee, v. Cooper (1974), 40 Ohio St. 2d 65, 320 N. E. 2d 286; State, ex rel. Nolan, v. Clen Dening (1915), 93 Ohio St. 264, 112 N. E. 1029.
*97Under the facts of this case, appellant has an adequate remedy in the ordinary course of the law to contest the trial court’s overruling of his motion to dismiss. Appellant has been charged with committing a minor misdemean- or. The maximum penalty on conviction for this class of offense is a $100 fine. R. C. 2929.21(D). On May 6, 1974, two days after appellant was served with the summons in the speeding case, the Municipal Court set a trial date for June 12. Assuming that upon termination of this prohibition action the Municipal Court will reschedule the trial for the earliest possible date, the existence of a right to appeal the final order of the trial court provides this appellant with an adequate remedy at law. See State, ex rel. Wentz, v. Correll (1975), 41 Ohio St. 2d 101, 322 N. E. 2d 889; State, ex rel. Woodbury, v. Spitler (1974), 40 Ohio St. 2d 1, 318 N. E. 2d 165. Failure of the Municipal Court to reschedule the criminal trial in compliance with this opinion will prevent appellant from having an adequate remedy by way of appeal from the trial court’s final judgment. See State, ex rel. Lotz, v. Hover (1962), 174 Ohio St. 68, 186 N. E. 2d 841, writ withdrawn on other grounds, 174 Ohio St. 380, 189 N. E. 2d 433; State, ex rel. Micheel, v. Vamos (1945), 144 Ohio St. 628, 60 N. E. 2d 305.
For the foregoing reasons, the judgment of the Court of Appeals is affirmed.

Judgment affirmed.

O’Neill, C. J., Herbert, Corrigan, Stern, Celebrezze, W. Brown and P. Brown, JJ., concur.